UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7581



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY HAROLD HENRY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-04-1610)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Harold Henry, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rodney Harold Henry seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and his

motion for reconsideration.          The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a    substantial      showing   of       the   denial   of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).         We have independently reviewed the record

and   conclude    that   Henry    has    not    made   the     requisite     showing.

Accordingly,      we    deny    Henry’s    motion      for     a    certificate        of

appealability, deny his motion for leave to proceed in forma

pauperis, and dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                            DISMISSED


                                        - 2 -